Citation Nr: 9930027	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-02 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of left 
lung pneumonitis.

2.  Entitlement to service connection for residuals of right 
otitis media.

3.  Entitlement to service connection for canker sores.

4.  Entitlement to service connection for bilateral hearing 
impairment.

5.  Entitlement to service connection for residuals of a 
right knee disability.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a chronic sinus 
disorder, including rhinitis.

9.  Entitlement to service connection for residuals of toxic 
chemical exposure.

10.  Entitlement to service connection for a chronic dental 
disorder manifested by loss of hard dental tissue, claimed as 
secondary to occupational radiation exposure.

11.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the left distal radius, currently 
evaluated as 0 percent disabling.

12.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the left 4th finger, currently 
evaluated as 0 percent disabling.  


REPRESENTATION

Appellant represented by:	The Retired Enlisted 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to 
October 1991.

This appeal arises from a January 1992, Department of 
Veterans Affairs Regional Office (VARO), Fort Harrison, 
Montana, rating decision which, in pertinent part, denied the 
appellant's claim for entitlement to service connection for 
residuals of left lung pneumonitis, right otitis media, 
bilateral knee disabilities, residuals of a left ankle 
sprain, canker sores, hearing loss, residuals of a rib 
fracture, low back strain, hypertension, sinusitis, acne, a 
neck rash, and toxic chemical and radiation exposure; denied 
benefits pursuant to 38 C.F.R. § 3.324; and granted 
entitlement to service connection for residuals of a fracture 
of the 4th finger of the left hand, evaluated as 0 percent 
disabling, and residuals of a fracture of the left distal 
radius, evaluated as 0 percent disabling.  The appellant's 
claim for periodontal disease was referred to dental 
adjudication for rating purposes, as it was not a known 
radiogenic disease.

A March 1992 rating decision for dental disorders denied 
entitlement to service connection for periodontitis.  The RO 
subsequently granted the appellant's claim for service-
connection for a left knee disability, evaluated as 10 
percent disabling in an April 1992 rating decision.  
Following the appellant's hearing on appeal, the hearing 
officer, in pertinent part, granted the appellant entitlement 
to service-connection for a healed rib fracture and a neck 
rash, probable lichen simplex chronicus, in a March 1995 
decision.

The Board granted the appellant entitlement to service 
connection for residuals of a left ankle sprain, and remanded 
his claim for further development in a July 1997 decision.

Additional development was completed, and the appellant's 
claim has now been returned to the Board for further 
adjudication.  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  The United States Court of Veterans 
Appeals (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.

The issue of a compensable rating for left finger disability 
is addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  The appellant served on active duty from September 1971 
to October 1991.

2.  Competent medical evidence does not indicate that the 
appellant has residuals of left lung pneumonitis.

3.  Competent medical evidence does not indicate that the 
appellant has residuals of right otitis media.

4.  Competent medical evidence does not indicate that the 
appellant has canker sores or residuals thereof.

5.  Competent medical evidence does not indicate that the 
appellant has bilateral hearing disability.

6.  Competent medical evidence does not indicate that the 
appellant has a right knee disability.

7.  Competent medical evidence does not indicate that the 
appellant has a chronic low back disability that originated 
during service.

8.  Competent medical evidence does not indicate that the 
appellant has hypertension.

9.  Competent medical evidence does not indicate that the 
appellant has a chronic sinus disorder, including rhinitis, 
that originated during service.

10.  Competent medical evidence does not indicate that the 
appellant has residuals of toxic chemical exposure.

11.  The appellant has a chronic dental disorder manifested by 
generalized erosion and dissolution of enamel that began in 
service.

12.  Current manifestations of the appellant's service-
connected residuals of a fracture of the left distal radius 
include some degenerative changes and stiffness in cold 
weather without limitation of motion.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
residuals of left lung pneumonitis.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
residuals of right otitis media.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

3.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
canker sores.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).

4.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
bilateral hearing impairment.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.385 (1998).

5.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
residuals of a right knee disability.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

6.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for a low 
back disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1998).

7.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303, 3.309 (1998).

8.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
chronic sinus disorder.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

9.  The appellant has not submitted evidence of a well 
grounded claim for entitlement to service connection for 
residuals of toxic chemical exposure.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.309, 
3.311 (1998).

10.  A chronic dental disorder manifested by the loss of hard 
dental tissue was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303, 3.309, 
3.311 (1998).

11.  Current manifestations of the appellant's service-
connected residuals of a fracture of the left distal radius 
are no more than 10 percent disabling.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 
5214, 5215 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

SERVICE CONNECTION

The appellant is seeking service connection for residuals of 
left lung pneumonitis, residuals of right otitis media, canker 
sores, bilateral hearing loss, a right knee disability, a low 
back disability, hypertension, a chronic sinus disorder, 
residuals of toxic chemical exposure and a dental disorder.  
Under pertinent law and VA regulations, service connection may 
be granted if either disability was incurred or aggravated 
during service, if arthritis or hypertension manifested to a 
compensable degree within one year thereafter, or if the 
appellant manifests a disorder presumptively associated with 
radiation exposure.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.309, 3.311 (1998).  It is not 
necessary to have a diagnosis of a particular disability 
during service, but it is necessary to have manifestations 
sufficient to establish that a disability was present.  
38 C.F.R. § 3.303(d) (1998).

For a showing of chronic disability in service there is 
required a combination of manifestations sufficient to 
identify the disorder, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. §3.303(b)(1998).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

The initial question to be answered regarding the issues on 
appeal is whether the appellant has presented evidence of a 
well grounded claim; that is, a claim which is plausible.  If 
he has not presented a well grounded claim, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim because such additional development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  Although the claim need not 
be conclusive, it must be accompanied by supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  As will be explained below, it is 
found that his claim for entitlement to service connection is 
not well grounded.

The Board will first review the appellant's pertinent medical 
history regarding his claims for service-connection.

1.  Entitlement to service connection for residuals of left 
lung pneumonitis.

The appellant reported a history of asthma and shortness of 
breath at the time of his September 1970 pre-induction 
examination.  However, his lungs and chest were described as 
normal on examination.

A July 1973 entry reported a diagnosis of left lung pneumonia 
revealed on x-ray.  

An April 1974 military treatment entry reported that the 
appellant complained of pain in his right shoulder and chest, 
and of coughing up blood with vomiting.  The impression was 
of left lung pneumonia.  Chest x-rays revealed that he had an 
ill-defined density in the area of the left cardiophrenic 
angle which was not well seen on lateral view, but which 
suggested a path of infiltrate just above the left 
hemidiaphragm.  Differential diagnosis included pneumonia, 
but the possibility of thromboembolic disease could not be 
ruled out.  A subsequent x-ray revealed clearing, but a 
slight residual was still seen.  Final diagnosis was of left 
lung pneumonitis, organism undetermined.

Subsequent entries in April 1974 reported that the appellant 
was feeling better and his pneumonitis had "resolved."

A November 1978 chest x-ray was normal with no significant 
abnormalities.

December 1980 treatment entries reported that the appellant 
complained of cough with expectorant, assessed as bronchitis, 
which subsequently resolved.  The appellant was again treated 
for diagnosed bronchitis in February 1981.

A January 1989 entry reported that the appellant complained 
of sinus pressure and congestion with decreased hearing and 
nasal congestion, dizziness, cough with yellowish/greenish 
mucous, and a sore throat.  The examiner observed that the 
appellant's chest was symmetrical with normal respiratory 
excursion.  His lungs were clear to auscultation and no 
adentitious sounds were noted.  The examiner assessed an URI 
(upper respiratory infection).  The appellant was prescribed 
medication and provided the warning signs of pneumonia, 
sinusitis, ear infection, etc.

April 1989 entries also revealed an assessment of upper 
respiratory infection.  

A November 1991 military treatment entry reported that the 
appellant complained of chest and sinus congestion.  The 
examiner assessed acute bronchitis and acute pharyngitis.

A December 1991 VA examination was conducted.  The 
appellant's respiratory system was described as normal.

At his August 1992 hearing on appeal, the appellant testified 
that he was unaware of any residuals of pneumonitis of the 
left lung.  He merely reported that he had pneumonia some 
time between 1973 and 1975 and was treated with penicillin.

Private medical treatment records from Drs. Hartman, 
Larimore, and Shupe were submitted.  A November 1995 
treatment report indicated that the appellant complained of a 
sore throat and left lung pain/gland swollen.  The diagnosis 
was of a viral syndrome.  Chest x-rays revealed that there 
was poor inspiration.  The appellant's lungs were otherwise 
clear.  There was normal pulmonary vascularity.  April 1996 
entries reported that the appellant was treated for 
bronchitis, and July 1996 entries provided diagnoses of 
bronchitis and sinusitis following complaints of a cold and 
chest congestion.  A July 1996 chest x-ray revealed that the 
appellant's lungs were clear, and the bony thorax showed no 
acute abnormalities.  He was also treated for an upper 
respiratory infection in March 1997.  

VA ear, nose and throat examination in August 1997 was 
negative for residuals of pneumonitis.

The Board finds that the evidence does not establish that that 
the appellant has residuals of the left lung pneumonitis 
treated in service.  In so finding, the Board places emphasis 
on the appellant's military treatment records which report 
that he had left lung pneumonitis in April 1974 which 
resolved, and subsequently indicated acute and transitory 
episodes of pneumonia, pharyngitis, bronchitis, and upper 
respiratory infection which likewise resolved; and the 
appellant's December 1991 VA examination which described his 
respiratory system as normal.  Further, the Board places 
emphasis on his August 1992 hearing on appeal, at which time, 
the appellant denied awareness of any residuals of pneumonitis 
of the left lung.  Finally, subsequent private treatment 
records which were also negative for any residuals of 
pneumonitis of the left lung.

Since there is no objective medical evidence to establish that 
the appellant currently has residuals of left lung 
pneumonitis, it is found that the claim presented is not well 
grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 143 (1992) 
(lack of evidence of the claimed disability related to in-
service incurrence or aggravation).  Therefore, VA's duty to 
assist the appellant in the development of this issue is not 
for application.  

Where claims are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the appellant has not put the VA 
on notice of the existence of any specific, particular piece 
of evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

2.  Entitlement to service connection for residuals of right 
otitis media.

The appellant denied a history of running ears or hearing 
loss at the time of his September 1970 pre-induction 
examination, and his ears were described as normal. 

A November 1985 treatment record reported that the appellant 
complained of a sore throat, and, upon examination of his 
ears, his tympanic membranes were within normal limits.  An 
assessment of pharyngitis was indicated.

A January 1989 entry reported that the appellant complained 
of sinus pressure and congestion with decreased hearing and 
nasal congestion, dizziness, cough with yellowish/greenish 
mucous, and a sore throat.  The examiner observed that the 
appellant's TM's were visible with decreased light reflex.  
No retraction or bulging was noted-fluid level present, nasal 
mucosa was swollen and erythematous with a clearish drainage 
present.  The assessment was of an URI (upper respiratory 
infection).  The appellant was prescribed medication and 
provided the warning signs of pneumonia, sinusitis, ear 
infection, etc.

April 1989 entries reported that the appellant complained of 
left-sided throat and ear pain with sinus congestion of 4 
days duration.  Upon examination of his ears, the appellant's 
TM's were observed to have some infection around the maleous, 
but moved well to valsalvar.  All landmarks were seen.  The 
assessment was of pharyngitis, rule out strep, and eustachian 
tube pain.  A week later, the appellant reported no ear pain 
and his TM's were clear and mobile.  The assessment was of an 
upper respiratory infection.

A VA examination was conducted in December 1991.  The 
appellant's ears were described as normal.  His canals and 
drums were normal with no wax.  Otoscopic inspection revealed 
clear canals, TM's and light reflexes were visible 
bilaterally.

At his August 1992 hearing on appeal, the appellant testified 
that he was unaware of any right ear residuals.  He reported 
that he had a hearing test and was told that his hearing was 
good.  He claimed that the ear infections were probably when 
he was in South Dakota.  He testified that it seemed that he 
had ear infections several times over the 3 years he was 
there, and again in New York.  But, since then, he claimed he 
had not been diagnosed with an ear infection, and stated "so 
it probably has gone away."

The Board finds that the evidence does not establish that 
residuals of right otitis media were incurred or aggravated 
during service.  In so finding, the Board places emphasis on 
the appellant's military treatment records which merely report 
acute and transitory complaints of pharyngitis with ear pain 
that resolved; his December 1991 VA examination which 
described his ears as normal; and his testimony at his August 
1992 hearing on appeal at which time he denied any right ear 
residuals.

Since there is no objective medical evidence to establish that 
the appellant currently has residuals of right otitis media, 
it is found that the claim presented is not well grounded.  
Rabideau v. Derwinski, 2 Vet.App 141, 143 (1992).  Therefore, 
VA's duty to assist the appellant in the development of this 
issue is not for application.  

In this case, VARO fulfilled its obligation under section 
5103(a) in its Statement and Supplemental Statements of the 
Case, in which the appellant was informed that the reason for 
the denial of his claim was that there was no objective 
medical evidence to substantiate that he currently has 
residuals of right otitis media.  Additionally, by this 
decision, the Board is informing the appellant of what is 
necessary to make his claim well grounded.


3.  Entitlement to service connection for canker sores.

An October 1981 military treatment entry reported that the 
appellant complained of sores in the roof of his mouth, and 
that he was unable to eat.  The examiner observed an erythema 
and denuded area, and assessed canker sores of an unknown 
etiology.  His mouth was subsequently described as healing 
well, and an assessment of healed canker sores was made.

The appellant again complained of sores on the roof of his 
mouth in January 1982.  The examiner observed ulcerative 
lesions on the roof of the appellant's mouth and his 
impression was of herpes.

A VA examination was conducted in December 1991.  The 
appellant's mouth was described as normal.  Subsequent 
private treatment records were negative for canker sors.  

The Board again finds that the appellant's claim is not well 
grounded.  The evidence does not establish that chronic canker 
sores were incurred or aggravated during service.  In so 
finding, the Board places emphasis on the appellant's military 
treatment records which merely indicate acute and transitory 
episodes of mouth sores in October 1981 and January 1982, with 
no further complaints or findings referable to mouth sores 
during service, and his December 1991 VA examination which 
described his mouth as normal.

Since there is no objective medical evidence to establish that 
the appellant currently has canker sores, or residuals of the 
canker sores for which he was treated in service, it is found 
that the claim presented is not well grounded and VA's duty to 
assist the appellant in the development of this issue is not 
for application.  Rabideau v. Derwinski, 2 Vet.App 141, 143 
(1992).

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that there was no objective medical evidence to 
substantiate that he currently has canker sores that were 
incurred or aggravated during service.  Additionally, by this 
decision, the Board is informing the appellant of what is 
necessary to make his claim well grounded.

4.  Entitlement to service connection for bilateral hearing 
loss.

The appellant's September 1970 audiometry examination revealed 
the following readings:

	500	1000	2000	4000	 (Hertz)
RIGHT	    5	      5	     0	    15	 (Decibels)
LEFT	  10	      0	   15	      5	 (Decibels)

The appellant's November 1978 periodic military examination 
revealed the following audiometric readings:

	500	1000	2000	3000	4000	6000 (Hertz)
RIGHT	    5	      0	    15	    10	    05	    05 
(Decibels)
LEFT	  10	      5	    20	    10	    15	    10 
(Decibels)

January 1987 entries reported that the appellant showed a 
threshold shift in his left ear of +25 dB at both 3000 and 
4000 Hz.  The assessment was of a questionable temporary 
threshold shift, and he was scheduled for a medical review and 
audiogram.  He was seen for medical review prior to the 
scheduled audiogram.  He indicated that he worked at SRAM 
maintenance around exhaust fans and heaters which were very 
noisy.  He hunted occasionally, but did no target shooting, 
and bowled twice a week.  He claimed a history of ear 
infections.  The examiner observed that the TM and canals were 
nonerythematous with normal landmarks.  There was no sinus 
area tenderness and the pharynx was nonerythematous.  The 
assessment was of probable noise-induced hearing loss.

A February 1988 period non-fly military examination reported 
the following audiometric readings:  

	500	1000	2000	3000	4000	6000 (Hertz)
RIGHT	  10	      5	    20	    15	      5	      5 
(Decibels)
LEFT	    0	      0	    15	    10	    15	      5 
(Decibels)

An August 1991 retirement examination entry reported that the 
appellant claimed a history of slight left ear hearing loss 
on audiogram.  He also noted subjective loss as well.  He 
claimed that he wore hearing protection, but felt loss in the 
1976 to 1978 time frame.

A September 1991 Occupational Health Screening Survey was 
completed.  The appellant reported a history of abnormal 
hearing tests.  He claimed that he noticed hearing loss 
around 1978.

A VA audiological examination was conducted in December 1991.  
The appellant reported bilateral hearing loss due to noise 
exposure in the military service.  Audiometric results 
revealed hearing within normal limits by VA standards 
bilaterally.  Speech and acoustic results were consistent with 
the pure tone findings.  Speech recognition scores were 96% 
bilaterally.  The summary report of examination for organic 
hearing loss revealed the following readings:  

	1000	2000	3000	4000 (Hertz)
RIGHT	    20	    20	    20	    10 (Decibels)
LEFT	    10	    15	    10	    15 (Decibels)

At his August 1992 hearing on appeal, the appellant testified 
that he had a hearing test and was told that his hearing was 
good. 

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiological 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  See, in 
general, Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1998).

With respect to the appellant's claim for service connection 
for bilateral hearing loss disability, the threshold question 
is whether the veteran has presented a well-grounded claim, 
pursuant to 38 U.S.C.A. § 5107(a).  The above results do not 
meet the parameters set forth in 38 C.F.R. § 3.385 for 
establishing a current bilateral hearing loss disability.  
Without evidence of a current disability, the appellant's 
claim for service connection for hearing loss is inherently 
not well-grounded.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  As discussed above, evidence of bilateral 
hearing loss disability for VA purposes remains absent.  
Similarly, there is no medical evidence of the existence of 
any other chronic ear disability for which service connection 
may be granted.  Thus, the appellant has failed to present a 
well-grounded claim for service connection pursuant to the 
criteria required by Caluza v. Brown, 7 Vet. App. 498, 506, 
and the benefit sought on appeal is denied.

The Board wishes to emphasize that in so concluding it does 
not in any way dispute the appellant's contention that his 
hearing is not as good as it was when he entered service.  
However, his current hearing level does not meet the threshold 
requirement for a finding of hearing loss disability called 
for under VA regulations, and the Board is bound in its 
decisions by such regulations. 38 U.S.C.A. § 7104(c).

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statements of the Case, in which 
the appellant was informed that the reason for the denial of 
his claim was that there was no objective medical evidence to 
substantiate that he currently has a bilateral hearing 
impairment pursuant to the regulatory criteria.  Additionally, 
by this decision, the Board is informing the appellant of what 
is necessary to make his claim well grounded.

5.  Entitlement to service connection for residuals of a 
right knee disability.

The Board notes that the appellant is service-connected for a 
left knee disability.

The appellant denied a history of trick or locked knee at the 
time of his September 1970 pre-induction examination, and his 
musculoskeletal system and lower extremities were described 
as normal.

An August 1984 treatment record indicated that the appellant 
complained of back and left lower side pain, and of trauma to 
his right lower leg.  He claimed that he had fallen in a 
ditch and hit his right knee and bruised his back a week 
earlier.  He now reported stiffness in his back and shoulder.  
The examiner observed marked ecchymosis of the right lower 
leg, and diagnosed contusion to the left chest and right 
lower leg.  His condition was described as stable and he was 
returned to duty.

A VA examination was conducted in December 1991.  No 
complaints or findings referable to the appellant's right 
knee were indicated.

The Board finds that the evidence does not establish that a 
chronic right knee disability was incurred or aggravated 
during service.  The Board places emphasis on the appellant's 
military records which merely report acute and transitory 
ecchymosis of the right leg associated with injury in August 
1984, with no further complaints or findings referable to the 
right knee; and his VA examination in December 1991 which was 
likewise negative for any complaints or findings referable to 
the knee.

Since there is no objective medical evidence to establish that 
the appellant currently has a chronic right knee disability, 
it is found that the claim presented is not well grounded.  
Rabideau v. Derwinski, 2 Vet.App 141, 143 (1992).  VA's duty 
to assist the appellant in the development of this issue is 
not for application.  

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statement of the Case, in which the 
appellant was informed that the reason for the denial of his 
claim was that there was no objective medical evidence to 
substantiate that he currently has a right knee disability.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.

6.  Entitlement to service connection for a low back 
disability.

The appellant denied a history of back trouble of any kind at 
the time of his September 1970 pre-induction examination, and 
his spine and musculoskeletal examination were described as 
normal.

An August 1984 treatment record indicated that the appellant 
complained of back and left lower side pain, and of trauma to 
his right lower leg.  He claimed that he had fallen in a 
ditch and hit his right knee and bruised his back a week 
earlier.  He now reported stiffness in his back and shoulder.  
The examiner observed marked ecchymosis of the right lower 
leg, and diagnosed contusion to the left chest and right 
lower leg.  His condition was described as stable and he was 
returned to duty.

A September 1991 Occupational Health Screening Survey was 
completed.  The appellant reported a history of a back and 
rib injury in approximately 1983.

An August 1991 retirement interview entry reported that the 
appellant claimed that he had occasional back stiffness, 
especially in cold weather.  

A VA examination was conducted in December 1991.  The 
appellant had correct posture and a normal gait.  No 
complaints or findings referable to the appellant's back were 
indicated.  Subsequent private treatment records were 
negative with respect to the low back.

The Board finds that the evidence does not establish that a 
chronic low back disability was incurred or aggravated during 
service.  The Board places emphasis on the appellant's 
military records which merely report an acute and transitory 
complaint of back pain due to injury in August 1984, with no 
further complaints or findings referable to his back until he 
reported occasional back stiffness in August 1991, 7 years 
later; and the post- service medical record which was negative 
for any complaints or findings referable to his low back. 

Since there is no objective medical evidence to establish that 
the appellant currently has a chronic low back disability, it 
is found that the claim presented is not well grounded and 
VA's duty to assist the appellant in the development of this 
issue is not for application.  Rabideau v. Derwinski, 
2 Vet.App 141, 143 (1992).  

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statement of the Case, in which the 
appellant was informed that the reason for the denial of his 
claim was that there was no objective medical evidence to 
substantiate that he currently has a low back disability that 
was incurred or aggravated during service.  Additionally, by 
this decision, the Board is informing the appellant of what is 
necessary to make his claim well grounded.

7.  Entitlement to service connection for hypertension.

At the time of his September 1970 pre-induction examination, 
the appellant's cardiovascular system was described as normal 
and his blood pressure was 120/80.

A November 1978 periodic examination revealed a blood 
pressure reading of 128/80.  No abnormalities referable to 
his cardiovascular system were indicated.

An August 1984 treatment record indicated that the appellant 
complained of back and left lower side pain, with trauma to 
his right lower leg.  His blood pressure reading at the time 
was 114/80.

An October 1987 entry reported that the appellant was checked 
for blood pressure after a reading of 138/90 at a dental 
office the week before.  Blood pressure readings were 130/102 
on the right and 134/96 on the left, and 134/84 large cuff on 
the left and 136/88 large cuff on the right.  The examiner 
assessed probable normotension.  A 5 day blood pressure check 
with large cuff was recommended and the appellant was to 
return if his blood pressure increased.  A 5 day blood 
pressure check with large cuff was conducted.  The readings 
were 130/90, 130/82, 140/90, 120/90, and 132/86.  A follow up 
review entry indicated that the 5 day check revealed all 
readings were less than or equal to 140/90, and the 
assessment was normotensive (borderline).

A blood pressure reading at the time of dental examination in 
August 1988 was 118/72, and 144/96 in May 1990.

May 1990 entries reported that the appellant had an increased 
blood pressure reading of 144/96 during a dental examination 
and requested evaluation.  He had a past history of elevation 
associated with stress and a positive family history of 
hypertension.  The plan was to monitor his blood pressure for 
5 days.  Subsequent readings were 140/90, 150/84, 130/88, 
130/88, 140/90, 130/84.  The assessment was of borderline 
hypertension, and the appellant was advised to continue his 
low salt diet.  It was noted that the appellant was followed 
for increased blood pressure with systolic readings 150 and 
below, and diastolic in the 88-90 range.  

A December 1990 BP reading at the time of dental examination 
was 130/88.

An August 1991 retirement interview entry reported that the 
appellant claimed questionable increased blood pressure, last 
recorded 110/68, 130/82, and 130/88.

A VA examination was conducted in December 1991.  The 
appellant's blood pressure was 140/86.  No complaints or 
findings referable to hypertension were indicated.

A July 1992 military treatment entry reported the appellant's 
blood pressure was 142/106 on the right and 144/100 on the 
left.  Regarding his increased blood pressure readings, the 
appellant indicated that he had had a 5 day BP check in the 
past.  An assessment of hypertension was reported.

A 5 day blood pressure reading was conducted in August 1992.  
A summary provided that his blood pressures were all 
normotensive, with the exception of two borderline readings 
of 148/86, and 138/90 and 140/92.  All other reading ranged 
from 120 to 140/74 to 88.  The appellant had not taken any 
blood pressure medications and had no blood pressure 
symptoms.  He claimed that he had an elevated blood pressure 
about every 3 years for a short period of time for no known 
reason.  He did not feel that he was under any unusual stress 
and had no history of renal disease, heart disease or 
vascular disease.  The impression was of normotensive with 
occasional borderline blood pressure.

Private medical treatment records from Drs. Hartman, 
Larimore, and Shupe were submitted dated from September 1995 
to March 1997.  Blood pressure readings were recorded 
regularly and showed some elevated blood pressure readings.  
Blood pressure readings were predominantly within normal 
limits.  There was no diagnosis of hypertension..

The Board finds that the evidence does not establish that the 
appellant has hypertension that was incurred or aggravated 
during service, or was manifested to a compensable degree 
within one year thereafter.  The Board places emphasis on the 
appellant's military records which show occasionally elevated 
blood pressure readings and the post- service medical records 
that also show occasionally elevated blood pressure readings.  
However, the medical records do not show the consistently 
elevated blood pressures that are indicative of hypertensive 
disorder.  Nor do these records reflect that a diagnosis of 
hypertensive disorder has been made. 

As there is no current medical evidence of a hypertensive 
disorder, and, as the Court has held, "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or continuity 
of symptomatology, a claim is not well grounded."  Chelte, 10 
Vet.App. 268 (1997); Brammer, 3 Vet.App. 223 (1992), Rabideau, 
2 Vet.App. 141 (1992).  Therefore, the appellant's claim is 
not well-grounded and is accordingly denied.

VARO fulfilled its obligation under section 5103(a) in its 
Statement of the Case, in which the appellant was informed 
that the reason for the denial of his claim was that there was 
no objective medical evidence to substantiate that he 
currently has hypertension that was incurred or aggravated 
during service or to a compensable degree within one year.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.

8.  Entitlement to service connection for a chronic sinus 
disorder, including rhinitis.

The appellant reported a history of ear, nose or throat 
trouble at the time of his September 1970 pre-induction 
examination, but his sinuses were described as normal.  

October 1979 and December 1979 entries reported that the 
appellant complained of sinus congestion, cough, and a sore 
throat, diagnosed as an upper respiratory infection.  He 
complained of recurrent sinus congestion and drainage in 
March 1980 with no relief on Sudafed.  The impression was of 
sinus drainage secondary to an upper respiratory infection.

A November 1982 treatment entry reported that the appellant 
was seen in follow up for pharyngitis, and complained of 
frontal sinus pain on the left with movement of his head.  
His sinuses revealed tenderness to palpation on the left.  
The examiner assessed sinusitis with secondary 
conjunctivitis.

A November 1985 treatment record reported that the appellant 
complained of a sore throat.  The examiner observed that his 
sinuses were nontender on examination.  An assessment of 
pharyngitis was indicated.

A January 1989 entry reported that the appellant complained 
of sinus pressure and congestion with decreased hearing and 
nasal congestion, dizziness, cough with yellowish/greenish 
mucous, and a sore throat.  The examiner observed the 
appellant's skin was moist and warm.  There was no sinus 
tenderness or swelling.  Conjunctiva were slightly infected 
without discharge.  TMs were visible with decreased light 
reflex.  No retraction or bulging was noted-fluid level 
present, nasal mucosa was swollen and erythematous with a 
clearish drainage was present.  The examiner assessed an URI 
(upper respiratory infection).  The appellant was prescribed 
medication and provided the warning signs of pneumonia, 
sinusitis, ear infection, etc.

An April 1989 entry reported that the appellant complained of 
left-sided throat and ear pain with sinus congestion of 4 
days duration.  Upon examination of his head and nose, the 
examiner observed no sinus tenderness.  The appellant's neck 
was supple with an enlarged left anterior cervical node.  He 
had infected mucosa with green mucous present and some blood 
present on the right.  The assessment was of pharyngitis, 
rule out strep, and eustachian tube pain.  On follow-up 
examination, the appellant's nose was boggy with clear 
discharge.  The assessment was of an URI (upper respiratory 
infection).

A November 1991 military treatment entry reported that the 
appellant complained of chest and sinus congestion.  The 
examiner assessed acute bronchitis and acute pharyngitis.

A VA examination was conducted in December 1991.  No 
complaints or findings referable to the appellant's sinuses 
were indicated

At his August 1992 hearing on appeal, the appellant testified 
that he became congested at night.  He claimed that the 
congestion would switch from one nostril to the other on 
different nights.

A VA examination was conducted in January 1993.  The 
appellant reported that his nose caused him problems at night 
and that he would awaken with one side of his nose blocked.  
On examination the nasal mucosa was a dusky red color with 
slight bogginess.  It was noted that this was the typical 
picture of vasomotor type rhinitis.  The frontal and 
maxillary sinuses were clear on translumination. 

Private medical treatment records from Drs. Hartman, 
Larimore, and Shupe were submitted.  In late 1995, the 
appellant was treated for allergic rhinitis and possible 
sinusitis following upper respiratory infection.  January and 
February 1996 treatment entries reported that he complained 
of head congestion diagnosed as bilateral maxillary 
sinusitis.  Diagnoses of acute sinusitis and pharyngitis were 
provided in June 1996, and of sinusitis and bronchitis in 
July 1996.  June 1996 x-rays of the appellant's sinus 
revealed that his frontal sinus was slightly more to the 
midline.  It was small, and poorly transilluminated.  He had 
significant mucosal thickening.  There was slight 
opacification of his maxillary sinuses and ethmoid sinuses.  
He continued to receive treatment for sinusitis in September 
1996.

A VA nose and throat examination was conducted in August 
1997.  The appellant reported a history of recurrent sinus 
disease.  Plain film x-rays were within normal limits.  There 
was a nasal septal deformity and enlarged turbinates 
interfering with the breathing space.  The diagnosis was of 
nasal septal deformity, vasomotor rhinitis, and no evidence 
of sinus disease.

The Board finds that the evidence does not establish that the 
appellant has a chronic sinus disorder, including rhinitis, 
that was incurred or aggravated during service.  In so 
finding, the Board places emphasis on the appellant's military 
treatment records which merely show episodes of sinus 
involvement associated with diagnosed upper respiratory 
infection, pharyngitis and bronchitis.  These records do not 
reflect a chronic sinus disorder.  The post service treatment 
records also reflect acute episodes of sinusitis as well as 
episodes of rhinitis.  However, the existence of chronic sinus 
disability or chronic rhinitis is not reflected in these 
records, and this fact is confirmed on the post- service VA 
examinations which found no evidence of sinus disease.  As to 
rhinitis, a diagnosis of vasomotor type rhinitis was first 
made in January 1993, well over a year after the appellant's 
military separation.

Since there is no objective medical evidence to establish that 
the appellant currently has a chronic sinus disorder or 
rhinitis that originally manifested or was aggravated during 
service, it is found that the claim presented is not well 
grounded.  Rabideau v. Derwinski, 2 Vet.App 141, 143 (1992).  
Therefore, VA's duty to assist the appellant in the 
development of this issue is not for application.  

VARO fulfilled its obligation under section 5103(a) in its 
Statement and Supplemental Statement of the Case, in which the 
appellant was informed that the reason for the denial of his 
claim was that there was no objective medical evidence to 
substantiate that he currently has a chronic sinus disorder or 
rhinitis that was incurred or aggravated during service.  
Additionally, by this decision, the Board is informing the 
appellant of what is necessary to make his claim well 
grounded.

Toxic Chemical and Radiation Exposure Claims

9.  Entitlement to service connection for residuals of toxic 
chemical exposure.

10.  Entitlement to service connection for a chronic dental 
disorder manifested by loss of hard dental tissue, claimed as 
secondary to occupational radiation exposure.

The appellant reported a history of "severe tooth or gum 
trouble" at the time of his September 1970 military 
preinduction examination.  However, a determination of 
"acceptable" was made upon dental examination.

Service medical records reveal that the appellant was a 
nuclear weapons specialist during service.

Urinalysis results of fourteen military personnel including 
the appellant indicated that, in general, the values for 
samples submitted on March 26, 1973 were higher than those 
previously processed on March 23, 1973 and intuitively one 
would expect just the reverse.  The initial samples were 
gathered about 2 hours after exposure, which was probably 
insufficient time for equalization of the isotope with all 
body water compartments as reflected in the urine.  It was 
explained that, in all probability, some of the initial 
sample was in the bladder prior to exposure: thus, there may 
have been some dilution.  It was noted that, in any event, 
even the highest value found (38 x 10 to the 9th curies per 
liter urine, not belonging to the appellant) was about one 
thousand times less than the permissible body burden of 2 x 
10 to the 8th curies.  The appellant's samples were 2.3, 2.0, 
8.0 respectively.  All radiation exposures were minimal.  A 
third urine sample was obtained, but the results were 
unavailable.

Military dental records indicate that, in October 1986, the 
appellant had "sig enamel erasion of occ and max Li surfaces 
Man ant unaffected.  Exposed areas of dentin are highly pol.  
Pt unaware of any repeated exposure to acids.  Many of pts 
rest were placed 4-6 yrs ago and erasion has progressed siq 
since that time.  Photo from 1971 shows no erasion."  

In April 1984, the appellant reported exposure to low level 
radiation and to various organic chemicals during the period 
1972 to 1982.  In 1986 and 1989, he again reported exposure 
to various organic chemicals as part of his work.  

Although the appellant reported a history of an itchy head due 
to a rash of his face and neck, April 1989 and June 1989 
occupational physical examinations reported no occupational 
illness identified.

Dental records show that severe generalized enamel 
erosion/abrasion was noted in may 1989.  In January 1991, 
severe erosion was noted.  The etiology of the erosion could 
not be identified.

August 1991 retirement interview entries reported that the 
appellant claimed that he was exposed to a Tritium leak in 
1973.  He claimed it was ingested and took 3 months to 
eliminate.  He expressed concern regarding Tritium exposure 
and hepatic effects as well as possible CA (carcinoma).  The 
examiner noted that the appellant had multiple complaints, 
"all 'Don't know' answers" secondary to his concern 
regarding Tritium exposure in 1973.  No examination was 
required at the time and a bioassay on Tritium was awaited.  
A subsequent record review entry reported that the estimated 
dosage of Tritium was 0-27 Mrem, and there were no complaints 
related to Tritium exposure at the time.  The examiner noted 
that a letter regarding radioactive exposure would be 
enclosed with the appellant's records.

An August 1991 request for a bioassay history search regarding 
exposure to tritium was made.  The appellant indicated that he 
was exposed to tritium while working as a munitions technician 
in the 1973 to 1975 time period.  He claimed that during this 
incident he was exposed for 20 minutes and subsequently 
monitored for the exposure.  A September 1991 request 
indicated that the appellant was on a maintenance team which 
tested air from inside a weapon for tritium release.  The 
meter registered a tritium release.  This was the initial 
exposure which triggered bioassay monitoring of the personnel 
involved.  The weapon was wrapped in plastic and monitored 
weekly for several weeks for tritium.  About every other week 
the weapon would still be positive for leaking tritium so it 
would be rewrapped.  Eventually, the weapon was returned to 
depot.  No respiratory protection was worn while monitoring 
the weapon and it was kept inside in secure storage during the 
whole incident.  It was noted that the appellant expressed 
concern over why his bioassay results went up over time 
instead of down, and an explanation was requested.

A September 1991 Occupational Health Screening Survey was 
completed.  The appellant reported that he had worked with 
nuclear weapons from November 1971 to October 1991 and was 
exposed to Tritium gas in March 1973.  

A September 1991 entry reported that the appellant presented 
with a letter showing an estimated dose of tritium of 1-27 
Mrem.  The assessment was of no complaints related to Tritium 
exposure at this time.

In a December 1991 statement the appellant reported asbestos 
exposure in August 1975 to August 1976, August 1986 to August 
1987, October 1988 to October 1989, and October 1990 to 
October 1991.

A VA examination was conducted in December 1991.  No 
complaints or findings referable to toxic chemical exposure 
were indicated.

A January 1992 letter from the appellant's private dentist, 
James C. Zander, D.D.S., was submitted.  Dr. Zander reported 
that dental examination revealed acute and chronic problems 
of serious concern.  He reported that the appellant presented 
with generalized advanced loss of tooth structure, and 
indicated that his history from 1970 until the present raised 
some interesting questions as to the etiology of the problem.  
The appellant attributed his enamel problems to the exposure 
to Tritium.  Dr. Zander believed "that his conclusion merits 
consideration."

A March 1992 letter from a VA dentist, K. E. M.,  D.D.S., 
written in response to Dr. Zander regarding treatment 
eligibility, was submitted.  Dr. M. reported that the 
appellant had a degree of occlusal wear that was greater than 
what one would expect to see in someone his age.  It was also 
noted that some of his teeth showed enamel erosion on the 
facial surfaces.  He indicated, regarding the appellant's 
claim that the wear and erosion was caused by tritium 
exposure, that, since just about anything is possible, this 
could be a viable explanation.  However, he further indicated 
that he "would have to consider it to be only a 
possibility."  He reported that he would be willing to 
consider scientific evidence that has been gathered by a 
credible organization.  He reported that, even though he had 
not examined the appellant or seen his x-rays, it did not 
appear to be a case of radiation caries.  Therefore, the 
studies would have to address non-carious attritions and 
erosion based on alteration of mineralized tooth structure as 
a result of exposure to tritium.  

At his August 1992 hearing on appeal, the appellant testified 
that he was followed for tritium exposure during service for 
a 4 month period.  He claimed that his tooth enamel began to 
erode at an excessive rate in 1978 or 1979, and that he was 
told by Dr. Zander that it could be from his tritium 
exposure.  He also reported that he chipped his teeth playing 
sports on numerous occasions.

A September 1992 letter from Dr. Zander reported that the 
appellant's loss of hard dental tissues, i.e. enamel and 
dentin, was advanced and may represent ongoing degeneration, 
which often results in complex dental and medical 
complications.  He indicated that, after reviewing the 
appellant's Air Force dental record, he saw conclusive 
documentation of the timing of onset of his dental problems 
and that there was "no doubt that some event or events 
occurring after 1971 and prior to 1986 are responsible."  He 
reported that, based upon his 16 years of experience as a 
restorative dentist he had seen many cases of physical wear, 
but that this was clearly not one of mechanical loss of tooth 
structure and represented a chemical origin.  He noted that 
it was not uncommon in cases similar to this that stomach 
contents are the causative agent, but that this is ruled out 
in this case.  He also noted that another cause of chemical 
damage to teeth is habitual, long-term use of citrus fruits 
and the appellant did not have such a history.  He indicated 
that a review of the scientific literature which abounded 
with research involving tritium could not confirm or deny the 
appellant's opinion that tritium caused his dental problems.  
He found that the only conclusive evidence was the documented 
severe tooth break down following the tritium exposure and 
expressed the opinion that this event played a contributory 
role in the appellant's dental problems.

A VA dental examination was conducted in September 1997.  The 
appellant again reported a history of exposure to tritium 
during service.  He complained of excessive wear of his teeth 
with chipping and fractures of the enamel.  The examiner 
observed dissolution of all enamel surfaces resembling 
chemical erosive process.  The lower anterior teeth were less 
effected, but all posterior occlusal surfaces were involved.  
The alveolar bone level was slightly lower than normal.  The 
disability effect on everyday activities was cosmetic and 
caused difficulty in chewing.  The appellant denied the usual 
causative factors for chemical erosion such as citrus acid 
excess or vomiting acid reflux.  The diagnosis was of 
"[g]eneralized erosion and dissolution of enamel unknown 
etiology."  The examiner reported that he was not familiar 
with radiation as a possible causative factor in this 
process, but could not rule out the possibility.

Analysis

Initially, the Board finds that the appellant's claim for 
entitlement to service connection regarding radiation 
exposure is well-grounded in that the claim is plausible in 
accordance with 38 U.S.C.A. § 5107(a) (West 1991).  
Additionally, the Board is satisfied that all available 
relevant evidence is of record and that the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim has been met in accordance with 38 U.S.C.A. § 
5107.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997). There are certain types of cancer that 
are presumptively service connected specific to radiation-
exposed veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d) 
(1997).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311 (1997).  Third, 
service connection may be granted under 38 C.F.R. § 3.303(d) 
when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation 
during active service. See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The medical evidence clearly shows that the dental disorder 
at issue, generalized erosion and dissolution of tooth 
enamel, began in service.  This being the case, direct 
service connection for this disorder is warranted.  In 
reaching this decision, the Board considered the claim on a 
radiation basis, but found the evidence unpersuasive.  Dr. 
Zander merely considered radiation exposure a "possible" 
explanation for the tooth degeneration, as did VA examiners.  
In any event, the claim is allowed on a direct basis.  There 
is no medical evidence of any other disorder secondary to the 
appellant's exposure to radioactive Tritium or of any 
disorder secondary to his exposure to various organic 
chemicals during service.  Accordingly, the claim based on 
exposure to toxic chemicals in service is denied as not well 
grounded. 

INCREASED RATING

12.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the left distal radius, currently 
evaluated as 0 percent disabling.

Regarding the appellant's claim for an increased rating, the 
Board finds that the appellant has satisfied his statutory 
burden of submitting evidence which is sufficient to justify a 
belief that his claim is "well-grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  It is also clear that the appellant's claim has been 
adequately developed for appellate review purposes by VARO, 
and that the Board may therefore proceed to disposition of the 
matter.

In evaluating the appellant's request for an increased rating, 
the Board considers all of the medical evidence of record, 
including the appellant's relevant medical history.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (1998) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Further, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Limitation of motion of the minor wrist calls for a 10 percent 
disability evaluation for dorsiflexion of less than 15 
degrees, or palmar flexion limited in line with the forearm; a 
20 percent disability evaluation is warranted for favorable 
ankylosis in 20 to 30 degrees dorsiflexion; any other 
position, except favorable warrants a 30 percent disability 
evaluation; and unfavorable ankylosis of the minor wrist, in 
any degree of palmar flexion, or with ulnar or radial 
deviation warrants a 40 percent disability evaluation.  38 
C.F.R. § 4.71a Diagnostic Codes 5214, 5215 (1998).

Limitation of motion of the fingers of less than 1 inch (2.5 
cms.) in either direction is not considered disabling. 38 
C.F.R. § 4.71a Diagnostic Code 5223 (1998).

Degenerative arthritis substantiated by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added.  
38 C.F.R. § 4.71a Diagnostic Code 5003 (1998).

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1994).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1995).

The Board will now review the appellant's pertinent medical 
history.

The appellant fractured his left distal radius during service 
in December 1985, described as healing well in January 1986.

A VA examination was conducted in December 1991.  No 
complaints or findings referable to the appellant's left 
forearm were indicated

At his August 1992 hearing on appeal, the appellant testified 
that his left arm still got "tight" and "cold" around the 
wrist joint.

A VA examination was conducted in September 1997.  The 
appellant reported that he fractured his left distal radius 
playing football in 1985.  He claimed that he was treated 
with a cast and attained almost a full recovery.  However, he 
claimed that he always had mild stiffness in his left wrist.  
He reported that, over the last several years, he had noticed 
a slight increase in symptoms, particularly with exertional 
activities.  He claimed that he had soreness with occasional 
cramping in the thenar area, up to the radial border to the 
left forearm.  He did not notice any specific limitations in 
his ability to do things other than the symptoms.  

Examination of the appellant's left forearm revealed no 
obvious abnormality.  The alignment of the extremity was 
normal.  He had no swelling and no erythema about the wrist.  
He had some mild tenderness to palpation directly over the 
scaphoid tubercle, but stressing and actual loading about the 
wrist did not elicit pain.  Range of motion of his wrist 
showed him to have palmar flexion of 80 degrees, dorsiflexion 
of 70 degrees, ulnar deviation to 45 degrees, radial deviation 
to 20 degrees.  There was slight pain over the radial border 
of the thumb metacarpal with a stretching sensation with ulnar 
deviation.  The examiner noted that x-rays revealed that the 
appellant seemed to have some degenerative changes of the 
radial scaphoid articulation of the left wrist.  The forearm 
bones were unremarkable.  He appeared to have healed in an 
essentially anatomic position with his distal radial fracture. 

The examiner's impression was of post traumatic degenerative 
arthritis of the left radioscaphoid articulation.  The 
appellant had subjective and objective evidence of post-
traumatic degenerative changes in the joint.  The changes did 
not cause him any severe limitation.  However, exertional 
activity was likely to cause an increase in his symptoms.  His 
condition was thought to be progressive, but the rate of 
progression was unknown and varied with individual.  The 
appellant was currently able to do his activities and control 
his symptoms medically, which was adequate treatment at the 
time.  The examiner reported that the appellant should not 
have any restriction or limitation other than what he is able 
to tolerate symptomatically.

After careful scrutiny of all the evidence of record, the 
Board is of the opinion that the appellant's residuals of a 
left radius fracture warrant a 10 percent disability rating 
under the schedular criteria.  The Board places emphasis on 
the appellant's most recent VA examination, which indicates 
that although he did not have limitation of motion at the 
wrist, he did have arthritic changes confirmed by X- ray.  In 
addition, there was medical opinion that the wrist was 
symptomatic as a result of the arthritis, and that the 
symptoms were likely to increase on exertion.  The Board 
considers this the functional equivalence of arthritis of the 
wrist causing limitation of motion to a noncompensable degree.  
Accordingly, a 10 percent disability rating is warranted for 
the wrist disability.  

The Board has considered whether a still higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain 
on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  The Court in DeLuca held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain. 38 C.F.R. § 4.40 
(1998).  A part which becomes painful on use must be regarded 
as seriously disabled.  Id.; see also DeLuca.  The appellant 
has indicated that he, at times, has soreness and stiffness in 
his left wrist. Under 38 C.F.R. § 4.59, painful motion is an 
important factor of disability from arthritis [and] actually 
painful joints are entitled to at least the minimum 
compensable rating for the joint. 

The Board is required to consider the effect of the  pain when 
making a rating determination, and has done so in this case.  
The 10 percent rating already assigned for the left wrist 
disability contemplates symptoms such as wrist pain.  


ORDER

Having found the claim for entitlement to service connection 
for residuals of left lung pneumonitis not well grounded, the 
appeal is denied. 

Having found the claim for entitlement to service connection 
residuals of right otitis media not well grounded, the appeal 
is denied. 

Having found the claim for entitlement to service connection 
for canker sores not well grounded, the appeal is denied. 

Having found the claim for entitlement to service connection 
for bilateral hearing loss not well grounded, the appeal is 
denied. 

Having found the claim for entitlement to service connection 
for residuals of a right knee disability, not well grounded, 
the appeal is denied. 

Having found the claim for entitlement to service connection 
for a low back disability not well grounded, the appeal is 
denied. 

Having found the claim for entitlement to service connection 
for hypertension not well grounded, the appeal is denied. 

Having found the claim for entitlement to service connection 
for a chronic sinus disorder, including rhinitis, not well 
grounded, the appeal is denied. 

Having found the claim for entitlement to service connection 
for residuals of toxic chemical exposure, not well grounded, 
the appeal is denied. 

Service connection for a chronic dental disorder manifested 
by loss of hard dental tissue is allowed. 

Entitlement to an increased rating for service connected 
residuals of a fracture of the left distal radius, is 
granted, subject to pertinent criteria governing the payment 
of monetary benefits.


REMAND

Entitlement to an increased rating for service-connected 
residuals of a fracture of the left 4th finger, currently 
evaluated as 0 percent disabling.

Medical evidence of record indicates that the appellant 
injured his left 4th finger playing basketball during service 
in September 1980.  X-ray revealed shortening of the shaft of 
the proximal aspect of the phalanx with loss of joint space 
at the PIP joint, and a splint was applied.  When the Board 
remanded the claim in July 1997, the right and not the left 
4th finger was specified.  Because the disability actually 
involves the appellant's left hand and another examination is 
required.  Hyder v. Derwinski, 1 Vet. App. 22 (1991).

Accordingly, the case is REMANDED for the following 
development:

1.  The appellant should be scheduled for 
a VA orthopedic examination to determine 
the current extent of his service-
connected residuals of a left 4th finger 
fracture.  The appellant's medical 
records should be made available to the 
VA examiner for review prior to the 
examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
examiner must provide a thorough 
description of the appellant's service-
connected disability, including complete 
ranges of motion.  In addition, the 
examiner must render objective clinical 
findings concerning the severity of the 
appellant's service-connected disability, 
to specifically include observations of 
pain on motion, deformity, excess 
fatigability, weakened movement and other 
functional limitations, if any.  The 
examiner must then render an opinion 
concerning the effect of the appellant's 
service-connected disability on his 
ordinary activity and his ability to 
procure and maintain employment.  The 
report should then be associated with the 
appellant's claims folder.

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  VARO should readjudicate the issue 
with consideration of the additional 
evidence and, if VARO continues to deny 
the appellant's claim, furnish him and 
his representative an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board.

After completion of the foregoing, if the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellant procedure.  The 
purpose of the REMAND is to procure clarifying data.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals






